Because of the importance of the issue, and what he believes to be the great weight of authority contrary to our conclusion, counsel for defendant urges a rehearing herein and final consideration of the cause by the court en banc. Although argued and decided in department *Page 202 
those reasons caused the participating justices to invoke the advice of their associates before a conclusion was reached and an opinion directed. For the same reasons the original briefs and abstract have been reexamined by all the justices in connection with the petition for rehearing. They agree that no good purpose could be served by a formal presentation to the full bench.
The rehearing is denied en banc.
MR. JUSTICE ALTER dissents.